DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites 

(ii) determining a guidance value based on the relative position;
(iii) positioning the camera based on the guidance value;”
 (iv) capturing the plurality of image or the video of the individual or the portion of the individual using the camera when the camera is positioned based on the guidance value;
(v) receiving an input from the individual corresponding to a height or a weight of the individual; (vi) segmenting the video into a series of images; (addressed the alternative)
(vii) generating a three dimensional model of the individual using the plurality of images or at least two images from the series of images; and 
(viii) determining a-length of a line drawn along a portion of the three dimensional model of the person, thereby determining the measurement of the individual. “
A generous reading of steps (i)-(Iv) maps to paragraph 25-26. (25. In one embodiment, the disclosed method for capturing an image of a subject comprises: displaying realtime information about the angle of the mobile device via a display means of the mobile device. In one embodiment, the mobile device displays a representation of a target or goal angle and also displays the current angle of the mobile device throughout a period when the user is positioning the mobile device. 26. In one embodiment, the disclosed method for capturing an image of a subject, comprises a comparison between the angle of the mobile device and a goal angle for the device.)
Step (v) maps to paragraph 29 
Step (vi)-(viii) maps to paragraph 33 (method for measuring a person, comprising: capturing a video of the person; segmenting the video into individual image frames; fixing the height of the person; generating a 3D model of the person; determining the length of a line drawn along a portion of the 3D model of the person.).


Claim 23 recites “wherein the at least one of the measurement of the body of the individual, the measurement of the portion of the body of the individual, the garment measurement, or the garment size is determined without use of a reference object.”. This support lacks support from the original disclosure. See MPEP 2173.05(i) Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Claims 2-5, 7-12 and 14-23 are rejected as dependent upon a rejected claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-12, 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(vi) segmenting the video into a series of images; “.  The claim recites two embodiments (1) a plurality of images and (2) a video.  Yet this limitation modified only one of the embodiments.  For example, if a reference had a plurality of images and not a video, this limitation would lack antecedent basis.
Claims 2-5, 7-12 and 14-23 are rejected as dependent upon a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed
(PGPub 2013/0170715), hereafter referred to as Reed in view of Garcia (PGPub 2014/300722), hereafter
referred to as Garcia in view of NG (PGPub 20080094398).

 (iv) capturing the plurality of image or the video of the individual or the portion of the individual using the camera when the camera is positioned based on the guidance value; (Reed, paragraph 30, “the user captures an image of a portion of himself or herself 105 using an optical camera, preferably, the upper body, more specifically above the shoulders. A suitable camera includes a simple optical camera. The preferred vantage point is from the front of the user. The user may supplement the input with additional images from different vantage points.”; paragraph 31 ”The system provides at least one guide 54 overlaying the image.”)
(v) receiving an input from the individual corresponding to a height or a weight of the individual; (Reed, paragraph 34, “At step 110, the system 10 presents an interface to the user. The user can input characteristics, such as height, weight, chest measurement, waist measurement, hip measurement, inseam, sleeve length, skin tone, eye color, hair color, and clothing sizes.”)
(vi) segmenting the video into a series of images; (addressed the alternative)
(vii) generating a three dimensional model of the individual using the plurality of images or at least two images from the series of images; and (Reed, paragraph 35, “Where the system 10 is configured with a 2D base figure framework, the system 10 selects the figure framework which most closely matches the user based on the user image and user profile data. The system determines the degree of correlation to other 2D figure framework for other user inputs and information derived from user input. The system selects the 2D figure framework with the highest aggregation correlation.”; see also, paragraph 39,, “The user image of step 105 is stitched to the 3D figure framework 125 to form the user model.  The user images and figure framework are preferably registered, calibrated, and blended in the stitching process.”)

Reed discloses taking pictures of multiple body parts and using a guidance value to guide the image taking process, but does not expressly disclose 
“(i) sensing, using a sensor, a relative position in space of a computing device comprising a camera; 
(ii) determining a guidance value based on the relative position;
(iii) positioning the camera based on the guidance value;”

Garcia discloses 
“(i) sensing, using a sensor, a relative position in space of a computing device comprising a camera; (Garcia, Fig. 5 #502, paragraph 75, “level sensing means”; “for example inclinometer hardware”;, which is included with the mobile device comprising a camera (paragraph 73))
(ii) determining a guidance value based on the relative position; (Garcia, paragraph 76, “If the device's lens is not within an acceptable orientation (i.e. not sufficiently close to parallel to the axis of measurement, then the software application will display the orientation status and may also display correction directions (507). Orientation status may be displayed as the degree to which the device is off-axis, and this information can be presented as numeric data (e.g. degrees from vertical) or graphically (e.g. depicted as bubbles in a bubble level)…..”)
(iii) positioning the camera based on the guidance value; (Garcia, paragraph 77, “Once the camera is in the proper orientation, it may be configured to fire automatically”, which implies the camera is placed in proper orientation based on the guidance provided)”
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Garcia to determine guidance values for Reed.

Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Reed does not expressly disclose 
“(viii) determining a-length of a line drawn along a portion of the three dimensional model of the person, thereby determining the measurement of the individual. “
NG discloses “(viii) determining a-length of a line drawn along a portion of the three dimensional model of the person, thereby determining the measurement of the individual. “ (NG, paragraph 3, “In general, a user of a 3D visualization system is primarily concerned with examining and manipulating volumetric objects using virtual tools. These virtual tools can include, for example, a virtual drill to remove a portion of an object, picking tools to select an object from a set of objects, manipulation tools to rotate, translate or zoom a 3D object, cropping tools to specify portions of an object, and measurement tools such as a ruler tool to measure distances, either absolute linear Cartesian distances or distances along a surface or section of one of the virtual objects.”)

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to have measurement tools such a ruler to measure lengths
The suggestion/motivation for doing so would have been to  measure lengths in order to determine proper clothing sizes.
Therefore, it would have been obvious to combine Reed with Garcia and NG to obtain the invention as specified in claim 1.

Examiner Note: Ramalingam, paragraph 12 discloses “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”  Therefore the model can be used to determine individual cloth sizes. 


Regarding claim 2, Reed in view of Garcia in view of NG discloses the method of claim 1, wherein the sensor comprises an accelerometer, a gyroscope, or any device configured to sense a gravitational force. (Garcia, paragraph 75, “inclinometer”)

Regarding claim 3, Reed in view of Garcia in view of NG discloses the method of claim 1, comprising displaying the guidance value in real time on a screen of the mobile computing device. (Garcia, paragraph 76, “If the device's lens is not within an acceptable orientation (i.e. not sufficiently close to parallel to the axis of measurement, then the software application will display the orientation status and may also display correction directions (507). Orientation status may be displayed as the degree to which the device is off-axis, and this information can be presented as numeric data (e.g. degrees from vertical) or graphically (e.g. depicted as bubbles in a bubble level)…..”)(Reed, paragraph 31)

Regarding claim 5, Reed in view of Garcia in view of NG discloses the method of claim 1, comprising receiving additional input from the individual and wherein the guidance value is based on the additional input. (Garcia, paragraph 76, “The degree of acceptable alignment can be preselected by the device, or may be changed by user input.”)

claim 12, Reed in view of Garcia in view of NG discloses the method of claim 1, comprising selecting a garment for the individual so that a selected garment measurement is based at least in part on the measurement of the individual. (Garcia, Paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”) (Reed, paragraph 39, “The user image of step 105 is stitched to the 3D figure framework 125 to form the user model.”, where a framework is selected based on the image and measurements and the image is stitched onto the framework to create a model; paragraph 42, “Referring to FIG. 5, the process of a user simulating modeling or "trying on" a garment is shown. First, the rendered user model is received 305. The user selects a garment 310. The system maps the garment to the user model 315, using the pairing data and body reference data to associate regions of the selected garment to regions of the user model. The user selected garment is scaled and overlaid on the user model according to the system generated user model and the user selected garment, correlating garment regions to user model regions” ;)

Regarding claim 21, Reed in view of Garcia in view of NG discloses the method of claim 12, wherein the garment comprises a belt, boots, boxerbriefs, briefs, boxers, a swimsuit, a coat, a jacket, gloves, a hat, pajama pants, pajama bottoms, pants, jeans, a t-shirt, a button down shirt, a polo shirt, a shirt, sandals, sneakers, shoes, shorts, athletic shorts, compression shorts, socks, a sweater, a sweatshirt, an undershirt, underwear, a blazer, a sport coat, a dress shirt, a hoodie, a fleece, a robe, a suit, a tuxedo, formalwear, a watch, a dress, a jumpsuit, a romper, leggings, lingerie, a skirt, a top, or a vest. (Garcia, paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”)

Regarding claim 22, Reed in view of Garcia in view of NG discloses the method of claim 1, wherein positioning the camera is done by a hand of a user. (Garcia, paragraph 77, “Once the camera is in the proper orientation, it may be configured to fire automatically”, which implies the camera is placed in proper orientation based on the guidance provided; considering the camera is a smart phone, it implies it is done by a user’s hand.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Garcia in view of Kulumani (PGPub 2009/0016565), hereafter referred to as Kulumani.
Regarding claim 4, Reed in view of Garcia in view of NG discloses the method of claim 1, 
But does not expressly disclose “comprising identifying a make and model of the computing device or camera and wherein the guidance value is based on the make and the model of the computing device or camera.”
Kulumani discloses “comprising identifying a make and model of the computing device or camera and wherein the guidance value is based on the make and the model of the computing device or camera.” (Kulmani, paragraph 10-11, discloses identifying camera make and model and using this data to deter parameter settings; Paragraph 13-14 discloses identifying problems based on non-ideal characteristics using these parameter settings,   including the “Rule of Thirds”.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to determine the make/model of the camera, determine parameters from a database and use these parameters in the guidance as shown by Kulumani with the method of Garcia in order to determine Guidance values.
The suggestion/motivation for doing so would have been to have tailored guidance based on the properties of the camera.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Garcia.
Regarding Claims 7-9, Reed in view of Garcia in view of NG discloses the method of claim 1, and adjusting base on an angle of the camera, but does not explicitly disclose any specific angles, in particular (claim 7) wherein the angle is between 60 and 75 degrees. (Claim 8) wherein the angle is 67 degrees and (claim 9) wherein the angle is 72 degrees.
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use any of the angles listed above as a Design Choice.  
   Applicant has not disclosed that the angles listed above provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any angle because any angle performs the same function of allowing a user to acquire an image which covers the object being imaged.
Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Reed in view of Garcia with any angle to obtain the invention as specified in claims 7-9.

Claim 10-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Garcia in view of NG in view of Ramalingam (PGPub 2011/0191070), hereafter referred to a Ramalingam.
claim 10, Reed in view of Garcia discloses the method of claim 1, 
But does not expressly disclose “comprising manufacturing a garment so that a manufactured garment measurement is based at least in part on the measurement of the individual” 
Ramalingam discloses “comprising manufacturing a garment so that a manufactured garment measurement is based on at least one of the measurement of the body of the individual, the measurement of the portion of the body of the individual, the garment measurement, or the garment size” (Ramalingam, paragraph 12, “gather a 3D shape of individuals swiftly and economically; such a computerized 3D model can be applied in manufacturing, fitting, or in pattern making of a garment for a custom fit.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the selecting Garments of Reed in view of Garcia with Manufacturing Garments as shown by Ramalingam.
The suggestion/motivation for doing so would have been to have an alternate means of acquiring clothes for a user, which is more customized.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Reed in view of Garcia with Ramalingam to obtain the invention as specified in claim 10.

Regarding claim 11, Reed in view of Garcia in view of NG discloses the method of claim 1, 
But does not expressly disclose “comprising modifying a garment so that a modified garment measurement is based at least in part on the measurement of the individual” 
 (Ramalingam, paragraph 12, “gather a 3D shape of individuals swiftly and economically; such a computerized 3D model can be applied in manufacturing, fitting, or in pattern making of a garment for a custom fit.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the selecting Garments of Reed in view of Garcia with modifying (fitting) Garments as shown by Ramalingam.
The suggestion/motivation for doing so would have been to have an alternate means of acquiring clothes for a user, which is more customized.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Reed in view of Garcia with Ramalingam to obtain the invention as specified in claim 11.

Regarding claim 14, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 1, the line drawn along the portion of the three dimensional model is between two points based on the three dimensional model. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model)

Regarding claim 15, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 14, wherein at least one of the two points is located on the three dimensional model. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model)

Regarding claim 16, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 15, wherein the length is determined by measuring along the surface of the three dimensional model. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model)

Regarding claim 17, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 13, comprising determining a circumference of the body of the individual or the portion of the body of the individual by intersecting a plane with the three dimensional model, forming an intersection, and determining a length of a closed loop formed by a set of line segments that define the intersection. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model; For example in determining pant width, (see Abdominal Girth measurement in Garcia paragraph 115))

Regarding claim 18, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 13, comprising determining a circumference of the body of the individual or the portion of the body of the individual by intersecting a plane with the three dimensional model, forming an intersection, and determining a length of a convex hull of a portion of the intersection. (Ramalingam, paragraph 12, “Further, this model can also be fed into other applications such as computer aided design (CAD) for applying this model to test the fit of the hundreds of garments in a given store against the model.”, where in order to match the dimensions of a 3-d model with clothing, the model must be measured along the surface from two points on the model; For example in determining pant width, (see Abdominal Girth measurement in Garcia paragraph 115))

Regarding claim 19, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 10, wherein the garment comprises a belt, boots, boxerbriefs, briefs, boxers, a swimsuit, a coat, a jacket, gloves, a hat, pajama pants, pajama bottoms, pants, jeans, a t-shirt, a button down shirt, a polo shirt, a shirt, sandals, sneakers, shoes, shorts, athletic shorts, compression shorts, socks, a sweater, a sweatshirt, an undershirt, underwear, a blazer, a sport coat, a dress shirt, a hoodie, a fleece, a robe, a suit, a tuxedo, formalwear, a watch, a dress, a jumpsuit, a romper, leggings, lingerie, a skirt, a top, or a vest. . (Garcia, paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”)

Regarding claim 20, Reed in view of Garcia in view of NG in view of Ramalingam discloses the method of claim 11, wherein the garment comprises a belt, boots, boxerbriefs, briefs, boxers, a swimsuit, a coat, a jacket, gloves, a hat, pajama pants, pajama bottoms, pants, jeans, a t-shirt, a button down shirt, a polo shirt, a shirt, sandals, sneakers, shoes, shorts, athletic shorts, compression shorts, (Garcia, paragraph 159, “the user can be directed to the proper size clothing, shoes, accessory, or equipment best matched to the user's proportions.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662